El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El demandante y apelado, que es dueño de treinta accio-nes de la Compañía Azucarera de Carolina, y que al pare-cer representa en cierto modo, o de alguna manera tiene bajo su control, doscientas diez acciones pertenecientes a Don Car*586los Cabrera, obtuvo en la Corte de Distrito de San Jnan un auto de mandamus contra Pedro Arzuaga, presidente de la compañía, en el que se le ordena que tenga a la disposición del demandante, para su examen, cualquier libro o documento’ que dicbo demandante solicitare y que fuere propiedad de la Compañía Azucarera de la Carolina, señalando sitio y bora conveniente para estudiar dichos libros y documentos y tomar las notas que estimare convenientes.
La declaración del peticionario en el examen de repre-guntas termina con la admisión de que estuvo presente en la junta general de accionistas de la corporación que se cele-bró en julio 1, 1914, aprobando todo lo que se hizo y haciendo la siguiente explicación de la actitud que observó en aquella ocasión:
“P. ¿Cómo es que entonces Ud. conoció el estado? — P. No lo ha-bía conocido entonces, es otra historia que se la voy a hacer ade-más * *.
“P. Eso es inmaterial. Entonces, cuando Ud. aceptó los infor-mes, el informe de los directores, y las cuentas, en la junta general de accionistas en 1914, Ud. lo hizo a pesar de que no conoció * * *.•— R. No, señor, no lo hice a pesar de que no conocía; lo hice porque el Sr. Arzuaga me compró trece mil pesos de bonos que tenía yo y me los pagó a un precio que era muy bueno en aquella oportunidad, y como eso era lo que me interesaba, no tuve ninguna oposición, como no hubiera tenido ninguna si me hubiera comprado mis acciones que es lo que yo intereso.”
En 10 de junio, 1915, el peticionario escribió una carta a Don Eduardo Acuña, abogado del demandado y apelante, la cual es como sigue:
“Mi QueRIdo DoN EduaRdo: Hace ya un año que efectuamos la negociación de los bonos de la Central Progreso, dejando para más tarde las acciones. Al hacerse el negocio parecía malo para el Sr. Arzuaga y bueno para Don Carlos. Luego vino la guerra y resultó malo para Don Carlos y bueno para Arzuaga. Son las alter-nativas del negocio y yo me alegro mucho que Arzuaga no haya per-dido dinero en la transacción.
*587“Ahora bien, cuando nosotros efectuamos esa operación, no tra-tábamos simplemente de la venta de los bonos, sino de una reorga-nización de la compañía que llevaríamos a cabo entre Ud. y yo si no se compraban las acciones del Sr. Cabrera; y si, por el contrario, no le convenía a Sobrinos de Ezquiaga la reorganización, nos com-prarían entonces las acciones.
“Yo tengo (30) treinta acciones mías personales en Progreso; y estoy pendiente de arreglar unas cuentas con Don Carlos, en cuyo caso tendré todas sus acciones o sean (210) doscientas diez. Yo nece-sito terminantemente llegar a un acuerdo antes del 30 de junio con Sobrinos de Ezquiaga, bien sobre la reorganización de la compañía, de manera que el papel tome algún valor efectivo, y bien sobre la venta de estas acciones.
“Contra toda ley y contra los principios más fundamentales del derecho de corporaciones, son agentes fiscales para su propio pro-vecho de la Central Progreso, Sobrinos de Ezquiaga. Es decir, que una sociedad mercantil cuyo socio gestor es el mismo Sr. Arzuaga está haciendo de agente fiscal de una corporación cuyo presidente es el mismo Sr. Arzuaga. La ley es clara en ese sentido y todos Ios-beneficios, hasta el último centavo que Sobrinos de Ezquiaga hayan podido obtener en sus transacciones con Central Progreso tendrían-que serle devueltos a la central, si cualquier accionista así lo solici-tare en la Corte Federal. Yo no quisiera tener que ir a esos extre-mos; pero estoy dispuesto a hacer valer mi papel, bien poniendo la compañía sobre bases sólidas y reales y con una administración independiente, o bien realizándolo.
“Le suplico trate esta cuestión lo más pronto posible; y en espera de su contestación, sabe que le aprecia,
“Suyo affmo. amigo y compañero,
“(Firmado) Cay. Coll y Cuchí.”
Después de esta carta y en junio 15 el peticionario le escri-bió otra carta que dice:
“Mi QueRIdo Don EduáRdo: El Juez de la Corte Federal se em-barca a fines de este mes o a principios de junio; y yo quisiera tener resuelto el asunto de las acciones de Carolina antes de que esto suce-diera, bien en un sentido o en otro. Tengo .miedo que esto trascienda al público caso de que lo demoráramos; y que considero el caso muy serio y desearía antes de decidirme a poner una demanda tratar de-llegar a un convenio.
*588“Si Ud. quiere que Rabiemos sobre el particular, estoy siempre a sus órdenes y no tiene nada más que telefonearme.
“Suyo affmo.,
“(Firmado) Cay. Coll y Cuchí.”
Al día siguiente se dirigió a Don Pedro Arzuaga direc-tamente, en esta forma:
“Mi Distinguido Amigo: Hace algunos días escribí a nuestro mutuo amigo Don Eduardo Acuña la carta cuya copia le acompaño. Se trata, de un asunto de alguna importancia y trascendencia, y yo quiero resolverlo pronta y amistosamente. No teniendo contestación lo escribí una notita el día 15 al Sr. Acuña recordándole mi anterior; y hoy recibí una carta que copiada literalmente dice así: ‘Estimado Amigo y Compañero: Yo no voy a resolver por mí el asunto a que se contrae su carta fecha 15 y, la anterior, estoy ocu-pándome en estos momentos en negocios exclusivamente míos y no puedo bajo concepto alguno dejar de atenderlos, declino por tanto toda' intervención en este asunto y en este sentido actúe Ud. como le convenga. Sin otro particular quedo de Ud. atto. amigo y com-pañero, (Firmado) Eduardo Acuña.’ Como Ud. comprenderá, una vez declinada toda intervención por el Sr. Acuña, tengo necesidad de entenderme directamente con Ud. Y le suplico que a la mayor brevedad posible dentro de sus muchas ocupaciones considere este asunto porque yo estoy irrevocablemente resuelto a solucionar la situación de “Progreso,” si no puedo deshacerme de mi papel y del que tengo tratado con el Sr. Cabrera o sean (210) doscientas diez acciones aunque para ello tenga que ir a la Corte Federal.
“De Ud. atentamente,
“(Firmado) Cay. Cold y Cuchí.”,
En junio 25 contestó Arzuaga lo siguiente:
‘ ‘ Muy Señor Mío y Amigo : En contestación a su muy grata 16, del corriente, paso a informarle que no intereso comprar las accio-nes del ‘Progreso’ que me ofrece.
“De Ud. affmo. amigo y S. S.,
‘ ‘ (Firmado) Pedbo Arzuaga. ’ ’
En el mismo día el peticionario escribió al Sr. Sostbenes Behn, secretario de la compañía, la siguiente carta:
“Muy SR. Mío y Amigo: Con fecha 23 de junio escribí a Ud. oficialmente la siguiente carta:
*589í£ ‘San Juan, P. R., junio 23, 1915.
“ ‘Sr. SECRETARIO DE LA COMP. AZUCARERA DE LA CAROLINA,
“ ‘San Juan, P. B.
“ ‘Señor: He recibido una notificación para asistir a la junta general ordinaria de accionistas de esa compañía que se celebrará el día Io. de julio de 1915.
“ ‘Necesito con anterioridad a esa fecha por lo menos con cinco días de anticipación, una oportunidad para revisar el libro de actas de la compañía durante los últimos dos años, tanto el de las juntas generales como el de la directiva, y también necesito examinar los balances y la contabilidad del último año.
“ ‘A ese fin deseo que Ud. me señale con la debida antelación un par de horas donde tenga yo a mi disposición en los oficinas de la compañía dichos libros; debiendo indicarme también a qué hora podré examinarlos.
“ ‘Suyo affo.’
“Aun no ha tenido contestación y le suplico me indique en el término del día de hoy si es o no posible lo que yo solicito dentro de una forma amistosa, de lo contrario recurriré a los tribunales.
“Atentamente,
“(Firmado) Cay. Coll y Cuchí.”
Al siguiente día dirigió el peticionario la siguiente comu-nicación a Arzuaga como presidente de la compañía-:
“Muy Señor Mío y Amigo: Desde hace varios días estoy tra-tando de conseguir que el secretario de esa compañía ponga a mi dis-posición los libros de la misma sin haberlo conseguido.
“Me dirigí primero al dicho secretario en carta que se entregó a un empleado de Sobrinos de' Ezquiaga y que no fué contestada. Me dirigí luego en carta al Sr. Sosthenes Behn, el. cual me dió a en-tender que no sabía nada de la secretaría. No he podido ponerme en comunicación con el Tesorero tampoco.
“Como todo esto es bastante extraño encontrándonos en vísperas de una junta general de accionistas, acudo a Ud. para que me indi-que a qué hora el día 30 por la mañana podré examinar los siguien-tes libros:
“Libro de actas.
“Libro de contabilidad.
“Contratos con los colonos.
“Informe de la Central Progreso en la zafra de este año.
*590“Si antes de las nueve de la mañana del lunes no lie obtenido, una contestación favorable, me veré obligado a recurrir a los tribu-nales de justicia.
“Muy atentamente,
“(Firmado) Cay. Ooll y Cuohí.”
En la misma feolia contestó Arzuaga como sigue:
“Muy SeñOR Nuestro: El que suscribe acaba de recibir su carta 'de esta misma fecha, en contestación a lo que en ella interesa, puede TJd. pasar a cualquier hora hábil del día 30, por la mañana según indica Ud. en su precitada, y con mucho gusto suministraré todos los datos que desea Ud. obtener relacionados con la marcha de los' asuntos de esta compañía.
“Muy altos, y S. S.”
El peticionario no aprovechó la ocasión que de tal modo se le presentó, sino que en julio 3 se dirigió al presidente de la compañía en la forma siguiente:
“Señor: Yo deseo tener, como accionista de la compañía, una lista de los colonos que están bajo contrato con la compañía; así como •de los términos de cada contrato. También una lista de los colonos que entregan caña pero no tienen contrato; y en qué condiciones lo hacen.
“Suplicándole a Ud. una pronta orden a los efectos de que me sean entregadas las informaciones que solicito, quedo
“Muy atentemente,
“(Firmado) Cay. Cole y Cuohí.”
Cuatro o cinco días después, sin previo aviso o petición para que se fijara alguna fecha conveniente, y sin hacer men-ción en absoluto del propósito, motivo o razón de su proce-der, envió al presidente un representante personal con la siguiente carta:
“Muy Señor Mk>: El portador de esta carta es mi suegro Don Juan Pujol, el cual va acompañado de mi taquígrafa para sacar unas notas que yo necesito del libro de actas de la compañía azucarera de la Carolina, y le suplico a Ud. que en las oficinas de dicha com-pañía le haga entrega de dicho libro y le provea de un sitio para que él pueda examinarlos.
“Muy atentamente,
“(Firmado) Cay. Coll y Cuchí.”
*591No se permitió a Pujol que examinara el libro de referen-cia y el mismo día el peticionario .inició un procedimiento ■de mandamus. El peticionario Race en su declaración la si-guiente explicación del hecho de no haber examinado él los libros en la fecha y lugar que fueron fijados de conformi-dad con su propia petición:
“En estas condiciones, por amigos de una y otra parte, y más todavía por amigos del Sr. Arzuaga que por amigos míos, me pude yo enterar de ciertas operaciones que ocurrían que a mí no me satis-facían, y como accionista que soy, escribí una carta al presidente ■de la ‘Carolina Sugar Company,’ solicitándole una serie de datos, los cuales no me fueron enviados ni la carta fué contestada, y enton-ces escribí otra carta una hora de un día que fijaba en la carta, yo no recuerdo, para ir yo a examinar algo los libros de la compañía, pero en esos momentos se cruzó con mi carta el aviso de la compañía de junta general de accionistas para someter al examen de la junta las cuentas y las operaciones del año, e inmediatamente después del .aviso recibí una carta del Sr. Arzuaga diciéndome que tenía a mi •disposición, que podía ir a examinar los libros el día que le había fijado y a la hora indicada, cuando yo quisiere. Resultaba ese día uno o dos días antes de la junta general de accionistas, y 'entonces ■creí ingenuamente, inútil por completo mi solicitud y mi visita puesto que iba a haber una general de accionistas, donde se iban a presen-tar las cuentas y donde se iban a dar informes a los accionistas de la compañía, como no había mala fe ni propósito de ninguna espe-cie por mi parte que perjudicara al Sr. Arzuaga, sino simplemente de saber yo si mi papel valía o no valía, decidí aguardar; la junta general de accionistas se convocó para las nueve de la mañana en los altos del almacén que ocupan los Señores Sobrinos de Ezquiaga, y a las diez o diez y media de la mañana empezamos la junta.”
La carta dirigida a Behn, fechada en junio 25, junta con la otra correspondencia, supra, demuestra, sin embargo, que, de haber habido algún cruzamiento, fué probablemente la carta de Arzuaga rehusando la compra de las acciones del peticionario, y no el aviso de una junta de accionistas, la que se cruzó con la carta del peticionario a Arzuaga fechada en junio 26, solicitando acceso a los libros, y, además, que en o antes de junio 23, y por tanto con anterioridad a la soli-*592citud, que hizo en junio 26, como se ha dicho, para que se fijara alguna liora el día 30 con el fin de hacer un examen de los libros de la corporación, el peticionario había recibido el debido aviso de la junta de accionistas que iba a celebrarse en julio Io.
.Y en perfecta armonía con el espíritu del requerimiento hecho por medio del agente Pujol, que fué enviado sin ser anunciado previamente, apareció del examen de repreguntas, en síntesis y de un modo significativo, cuál fué la actitud asu-mida por el peticionario desde el principio y durante toda la historia de esta controversia.
“P. Y ¿por qué no fué Ud. el día anterior, el día 30, cuando el Sr. Arzuaga le dijo en esa carta número no sé qué, que Ud. podía venir ese día para examinar los libros? — R. Porque yo manejo mis intereses de acuerdo con mi voluntad, y como esos son mis intereses creí que podía examinarlos cuando a mí viniera en gana, y no cuando le viniera en ganas a quienes los están administrando por confianza que se puso en ellos en una junta.”
Cualquiera que haya sido el móvil del peticionario, los procedimientos por él adoptados desde la fecha de su pri-mera carta al Sr. Acuña, supra, hasta el día en que fué pre-sentada su solicitud de mandamus, fueron singularmente agresivos, y, para decir lo menos, escasamente tendieron a inspirar en la mente del demandado, apelante, una gran con-fianza en la buena fe, honradez y sinceridad de propósito, que se alegan ahora haber sido los motivos que impulsaron el deseo de examinar los documentos y papeles de la corpo-ración. El demandado y apelante, sin hacer objeción o tener reservas de ninguna clase, sin tratar de establecer restric-ción o limitación alguna a la mayor libertad de acción posi-ble por parte del peticionario y apelado, y sin vacilar por un sólo momento u ocasionar ninguna demora, accedió a la primera demanda que se le hizo directamente, y no obstante el tono áspero y amenazante de ésta, convino cortésmente en la fecha que arbitrariamente fijó el peticionario, dejando *593enteramente a sn elección el fijar la hora, y además estuvo voluntariamente gustoso en suministrarle todos los informes que pudiera desear en relación con la mareta de los asun-tos de la corporación.- El peticionario, sin presentar ninguna explicación o excusa satisfactoria, habiendo dejado de com-parecer en absoluto en la fecha y lugar por él mismo fijados y convenidos con el demandado, tiene poca razón para que-jarse de que Pujol no fuera recibido con más atención, ha-biendo llegado, como lo hizo, sin avisar previamente su lle-gada, sin tener en cuenta la conveniencia del demandado, y sin hacer siquiera ninguna indicación con el fin de fijar una fecha precisa para el pretendido examen, o indicar' en alguna forma el motivo, propósito o razón de su petición.
En vista de las circunstancias, creemos que toda discu-sión sobre proposiciones abstractas de ley que envuelvan el derecho de los accionistas a examinar los libros de la corpo-ración sería superflua. Los autos no demuestran que se hi-ciera tal solicitud de una oportunidad para examinar los do-cumentos de la corporación, ni tal negativa de parte del de-mandado de permitir ese examen, que sostuvieran la expe-dición de un auto de mandamus. No tenemos motivo para creer que el apelado rehusaría acceder a cualquier solicitud propia y razonablemente hecha, pero, sea esto • como fuere, no es posible que pueda llegarse a una resolución definitiva de las respectivas alegaciones de las partes respecto a cuá-les son los preceptos de la ley que deben regir en este caso, hasta tanto se haya presentado en forma adecuada una peti-ción clara y precisa y el privilegio así demandado haya siclo negado.
La sentencia apelada debe ser revocada.
Revocada la resolución apelada y anulado el' : auto de mandamus expedido.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.' - ' ■